919 F.2d 143
Unpublished DispositionNOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Debra O'CLAIR, Plaintiff-Appellant,v.Frank DUMELLE III and Constance Dumelle Defendants-Appellees.
No. 90-1441.
United States Court of Appeals, Seventh Circuit.
Argued Nov. 5, 1990.Decided Nov. 30, 1990.

Before CUMMINGS, EASTERBROOK and KANNE, Circuit Judges.

ORDER

1
Debra O'Clair, plaintiff, appeals the district court's grant of summary judgment on defendants' motion.  Plaintiff's complaint alleged that the Dumelles' negligence resulted in the drowning death of plaintiff's daughter.  After reviewing the decision of the district court, we have determined that it properly identified and resolved the issues before us on appeal;  therefore, we adopt the reasoning set forth in the order of the district court, O'Clair v. Dumelle, 735 F.Supp. 1344 (N.D.Ill.1990), and that decision is AFFIRMED.